Citation Nr: 1620603	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  14-13 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for prostate cancer as due to herbicide exposure.

2. Whether there was clear and unmistakable error (CUE) within a January 2008 RO rating decision that denied entitlement to service connection for uncontrolled hypertension.

3. Whether there was CUE within January 2008 and September 2011 RO rating decisions that denied entitlement to service connection for a heart disorder (claimed as stable angina).


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1966 to April 1974.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  The issues as originally appealed did not specify the prior rating decisions in which the Veteran alleges CUE; the Board has amended the issues accordingly, and there is no substantive change resulting that affects the outcome the claims.

Previously, the Veteran was twice scheduled for hearings before the Board, but             did not appear.  There has been no reason for missing the last hearing and the hearing request is now considered to have been withdrawn.

Recently, in March 2016, the Veteran revoked his agreement for representation by a Veterans Service Organization (VSO), and is proceeding without representation  at this time.

The issue of entitlement to service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

There was not any obvious or undebatable decisional error on the part of the RO, in rating actions of January 2008 and September 2011, regarding whether the correct facts were before the adjudicator or there was misapplication of the law, particularly in that there was not specific entitlement under then applicable law to a presumption of Agent Orange exposure.


CONCLUSION OF LAW

The prior RO rating decisions of January 2008 and September 2011, denying service connection for hypertension and a heart condition were not the product of CUE.  38 U.S.C.A. § 5109A(b) (West 2014); 38 C.F.R. § 3.105(a) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.             §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide;          and (3) that VA will obtain on his behalf.  

Here there was no obligation to provide the Veteran with notice or assistance for purposes of development of this claim, this given that the U.S. Court of Appeals (Court) has held that the provisions of the VCAA do not apply to CUE claims.             See Parker v. Principi, 15 Vet. App. 407 (2002), citing Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc).  

Relevant Law and Regulations - CUE Claims, and Service Connection Based on Exposure to Agent Orange

In this case, the claims at issue involve a determination of whether there was CUE in prior RO rating decisions, denying service connection.

Generally, previous RO decisions that were not timely appealed are final and binding on the veteran based on the evidence then of record and generally will be accepted as correct in the absence of CUE.  The prior decision will be reversed or amended only where the evidence establishes this error.  See 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a) (2014). 

CUE is defined as a very specific and rare kind of error. "It is the kind of error,            of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

The Court has indicated that a three-pronged test is used to determine whether CUE was in a prior decision: (1) it must be determined whether either the correct facts, as they were known at the time, were not before the adjudicator (that is, more than a simple disagreement as to how the facts were weighed and evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;              (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and                     (3) a determination that there was CUE must be based on the record and the law  that existed at the time of the prior adjudication in question.  See Damrel v. Brown,           6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc). 

In order for an alleged error to constitute CUE it must have consisted of an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts, not merely misinterpretation of the facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). A claim of CUE on the basis that the previous adjudication at issue "improperly weighed and evaluated the evidence" does not satisfy the stringent legal requirements for CUE.  See Fugo, 6 Vet. App. at 43. 

A breach of VA's duty to notify and assist likewise does not constitute CUE.             See Crippen v. Brown, 9 Vet. App. 412, 418 (1996); Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994).  This includes situations when the RO is alleged to have breached the duty to assist a veteran in obtaining relevant service medical records that may render a prior rating decision non-final, or another kind of "grave procedural error" ostensibly has occurred.  Cook v. Principi, 318 F.3d 1334                 (Fed. Cir. 2003) (en banc) (overruling Hayre v. West, 188 F.3d 1327, 1334                  (Fed Cir. 1999)). 

However, the failure to apply a relevant law or regulation is an appropriate subject for a claim of CUE.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 329 (1999), citing Olson v. Brown, 5 Vet. App. 430, 433 (1993).

Having addressed relevant law regarding CUE claims, there is to consider the general provisions for service connection, including claims based on exposure in herbicides during service. 

Under VA law, service connection may be granted for current disability resulting from disease contracted or an injury sustained while on active duty service.                 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). 

Basic requirements for service connection are: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) causal relationship between the disability and service.  See generally, Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

A veteran who served in the Republic of Vietnam during the Vietnam War is presumed to have been exposed during such service to an herbicide agent                  (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam means actual service in-country in Vietnam from January 9, 1962 through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

VA's Office of General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A), which defines the Vietnam era as the period beginning on February 28, 1961, and ending on May 7, 1975; and that this was not inconsistent with the definition of service in the Republic of Vietnam found in             38 C.F.R. §3.307(a)(6)(iii).  VAOPGCPREC 27-97 (July 23, 1997).

Presumptive service connection is available for specific diseases associated with exposure to herbicide agents, those conditions listed under 38 C.F.R. § 3.309(e).
Hypertension and a heart condition (including angina, or other symptoms or manifestation of cardiovascular disease) were not originally among those conditions recognized as presumptively service-connected due to Agent Orange exposure under 38 C.F.R. § 3.309(e).  

VA has amended the list of covered diseases presumed service-connected due to herbicide exposure to include the condition of ischemic heart disease.  A Note 3 to section 3.309(e) provides that "the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."  See 75 Fed. Reg. 52,202 -53,216 (Aug. 31, 2010), later codified at 38 C.F.R. § 3.309(e) .

Moreover, the provisions for presumptive service connection do not preclude a claimant from establishing service connection with proof of actual direct causation, on the basis that his exposure to Agent Orange led to the development of the claimed disability after service.  See Combee v. Brown, 34 F.3d 1039, 1044              (Fed. Cir. 1994).

Finally, it is observed that the National Academy of Sciences (NAS) has repeatedly stated the conclusion that there is limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.  See NAS, Institute of Medicine, Veterans & Agent Orange: Update 2010 (2011).  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.  See 75 Fed. Reg. 81332, 81333 (Dec. 27, 2010).

Merits of the Claims

Reviewing this case under the law, the Board cannot find that the RO adjudications under review involved CUE, considering all pertinent law to this case.  

First, the Veteran states that his naval service on the waters offshore of Vietnam, under the law at that time, warranted a presumption of exposure to Agent Orange.  He cites a 1999 provision of the M21-1 VA Adjudication manual to support this contention, stating the RO should have recognized him to have had Agent Orange exposure.  Secondly, he points to the amended VA regulation making "ischemic heart disease" presumptively service-connected due to Agent Orange exposure, providing a link between his claimed disabilities and service.  The Veteran's correspondence furthermore, and relevantly, cites to the Nehmer case litigation, ostensibly for the point that the 2010 amended regulation applies retroactively to this case (or otherwise stated, would permit a much earlier effective date of service connection than the August 31, 2010 effective date ischemic heart disease reached presumptive service connection status).

The Board has considered the foregoing - essentially that the Veteran should be presumed exposed to Agent Orange, and then, by second legal presumption the claimed disabilities are to be considered to be caused by herbicide exposure.            In reviewing this theory, the Board's decision must be fully cognizant of the state of the law, specifically mindful of what law applied and the facts known at the time of the RO's decisions.  The key concern here is whether a presumption of herbicide exposure based on offshore service applied.  As indicated below, unfortunately there was not such a presumption back in 2008, nor has there been since then.  Under presumptive service connection, there was no basis to substantiate the claims, or otherwise manifest RO error.  

Consideration of the claim turns to the two original RO rating decisions in question,             in which CUE has been alleged.  

The January 2008 RO rating decision denied service connection for uncontrolled hypertension.  It was observed that service treatment records (STRs) were silent for any findings indicative or suggestive of hypertension.  Hypertension was not diagnosed post-service until 2004, decades after service.  The RO concluded there was no evidence of a condition incurred or aggravated in service, or within one-year of separation.  A substantially similar rationale was given for denial of service connection for heart condition, noting, uneventful STRs and recent medication for a heart condition, but little further relating the condition to service.  

Both service connection for hypertension and a heart condition were denied, without causal link to military service.  (There was not mention at the time of claimed Agent Orange exposure and accompanying law on whether that may be presumed.  This perhaps was due to the stay imposed on adjudication of Agent Orange claims based on "blue water" service from offshore waters of Vietnam, pending the outcome of litigation on that question under Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008)).  The Veteran did not timely appeal the RO's decision, and it became final.  See 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.204 (2015). 

A September 2011 RO rating decision then reconsidered the claim for service connection for heart condition.  The claim formally considered, and denied, was "entitlement to retroactive benefits under Nehmer for the issue of service connection for ischemic heart disease (claimed as angina and heart condition)."  The RO, in its denial, acknowledged that ischemic heart disease now could be presumed service-connected as due to Agent Orange; that Nehmer allowed retroactive application; and the Veteran did after all have a claim pending as early as 2006.  Nonetheless, the limiting factor continued to be the extent of offshore service and lack of confirmed Agent Orange exposure.  The Veteran had served aboard the U.S.S. Ticonderoga which was involved in air operations off the coast of Vietnam.  Otherwise, the evidence did not show the Veteran went ashore.  He was never "in-country" within Vietnam.  He had received the Vietnam Service Medal (VSM), but under precedential case law from the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) that fact alone did not indicate service in Vietnam.  See again, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  Accordingly, the RO concluded that retroactive benefits under Nehmer for the issue of service connection for ischemic heart disease could not be granted, and the Veteran's claim was denied.  Appeal was not forthcoming, and so the decision became final.

The Board does not find CUE in the above, and finds the rating decisions to be sufficiently supported.  Both January 2008 and September 2011 RO rating decisions correctly determined a presumption of Agent Orange exposure did not apply.              Deep water, or "blue water" service off the coast of Vietnam does not qualify, under Haas and prior VA OGC issuance VAOPGCPREC 27-97.  This was clearly the case by time of the September 2011 decision.  No records indicated otherwise that there was temporary visitation to the landmass of Vietnam.  A CUE inquiry is limited to the facts known at the time the decision is entered.  

The Board is not without recognition that by the Veteran's lay statement given a matter of days before the RO's September 2011 rating decision, he did reiterate an allegation that his ship served for several months on inland waterways of Vietnam, referred to as "brown water" service.  Also alleged in the first instance, having gone ashore for a day in Vietnam himself at DaNang after taking a flight there.  Obviously, these are drastically different circumstances from only "blue water" service off the coast.  Ideally, the RO would have more thoroughly discussed the Veteran's lay testimony.  But all the same, the documentary evidence was not favorable.  The RO indicated that the Veteran's  DD-214, service personnel records, and service treatment records (STRs) did not show in-country service dates.  The National Personnel Records Center (NPRC) had indicated that it was unable to determine that the Veteran had on land Vietnam service.  And finally, available information showed the U.S.S. Ticonderoga was an aircraft carrier and was not able to travel in the inland waterways of Vietnam.  Given all of these findings weighing heavily against the claim, there is no sure indication that the Veteran's statement alone would prove otherwise (particularly as to inland waterway service, given the type of ship involved.)  The Board cannot say that statement would have changed the circumstances.  Indeed, the RO appears (based at least on information then before it) to have ruled out anything other than offshore service.  The documentary evidence was compelling.  In prior instances the Veteran had not alleged a temporary visit ashore, which arguably implicates accuracy and validity.  A situation is not present in which there was a "factual error," per se, in that if the correct facts were before the RO adjudicator the results clearly would have been different.  It follows that the overall legal conclusion reached, that the presumption of Agent Orange did not apply, remains supported.
            
There was no presumption of Agent Orange exposure available at time of the           January 2008 RO decision, either.  Arguably, the issue was not even before the RO, pending outcome of the Haas litigation, when the original Haas decision in 2006 from the U.S. Court of Appeals for Veterans Claims was further appealed.  Apart from that procedural obstacle, there is no other favorable provision or principle supporting a finding of CUE in this case.  Notably, the Veteran cites an earlier portion of the VA Adjudication Manual from 1999 that receipt of the VSM presumed herbicide exposure. See generally, M21-1, Part III, 4.24g(1) (Change 76, June 1, 1999) (in the absence of contradictory evidence, "service in Vietnam" will be conceded if the records show the veteran received the Vietnam Service Medal except of the veteran participated in high altitude flights only.)   However, it is not materially disputed that this provision was withdrawn from the adjudication manual in February 2002.  Nothing similar has taken its place, by manual or other administrative issuance, or within the law and regulations themselves.  The proper interpretation of the law, in early 2008, remained not to apply the presumption.  There is no error in the conclusion reached by the RO that the Veteran's claimed disorders could not be related to service, including by the RO's omission of discussion of the subject of herbicide exposure under the circumstances. 

In sum, there is no error ascertained in either decision.  There was no undebatable or manifest error on the part of the RO, such that the decisions issued were in retrospect flawed.  The Board's consideration of the Veteran's CUE motion is limited to specific arguments raised, which have been discussed, although there            is no other blatant error present.  To the extent that the September 2011 RO rating decision did not consider retroactive presumptive benefits for hypertension, that condition is excluded from definition of "ischemic heart disease."   The evidence on the whole, aside from any presumptive provisions, did not otherwise directly link the hypertension or a heart condition to service.  

The claims for CUE accordingly must be denied.


ORDER

There was not CUE within a January 2008 RO rating decision denying service connection for uncontrolled hypertension.

There was not CUE within January 2008 and September 2011 RO denials of service connection for a heart disorder (claimed as stable angina).


REMAND

On the claim for service connection for prostate cancer, including due to herbicide exposure (an original claim, not previously denied) further development is warranted.   

The Board will permit one more opportunity to identify information on the alleged herbicide exposure, namely, when and how the Veteran personally visited DaNang, and when and how his ship (an aircraft carrier) may have docked at or traversed  recognized "inland waterways."  The Veteran is encouraged to limit all approximate cited dates of events to within a 60-day time period, though that is not required.  Based on information received, a request for corroboration should be made with the Joint Services Records Research Center (JSSRC).  

The AOJ should also consider this case in view of the Court decision in                            Gray v. McDonald, 27 Vet. App. 313 (2015) that VA should provide a clearer distinction between offshore and inland waterways.  For this purpose, also ensure proper application of relevant provisions of the VA Adjudication Procedure Manual, M21-1 Part V, Subpart ii, Chapter 1, Section H (Apr. 29, 2016).  

Moreover, in October 2013 the Veteran provided a letter from the Social Security Administration (SSA) notifying of receipt of disability benefits from that agency.  The copies of the SSA administrative decision and supporting medical records should be acquired from that agency.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Accordingly, the claim is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain copies of records pertaining to the Veteran's award of disability benefits from the Social Security Administration, including the administrative decision on that claim and supporting medical records.  Then associate records obtained with the Veterans Benefits Management System (VBMS) electronic case file.

2. Contact the Veteran again and request more detailed information as to reported service in or upon inland waterways of Vietnam.  Ask the Veteran when and how he personally visited DaNang (preferably, to within a 60-day time frame), and when and how his ship docked at or traversed recognized inland waterways.  Then conduct appropriate follow up inquiry with the JSRRC.

3. Review the claims file.  If any directive specified in this remand has not been implemented, take appropriate corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

4. Then readjudicate the claim on appeal in light of all additional evidence received.  Specifically consider the recent holding in Gray v. McDonald, 27 Vet. App. 313 (2015) and relevant VA Adjudication Manual provisions regarding the subject of whether there was presumed           in-service herbicide exposure.  If the benefit sought on appeal is not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


